DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on March 23, 2022 has been entered. Claims 1-7 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on December 24, 2021.

Response to Arguments
Applicant’s arguments see page 7, filed March 23, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see page 7, filed March 23, 2022, with respect to the 35 U.S.C. 112(f) interpretations have been fully considered and are not persuasive.  The 35 U.S.C. 112(f) interpretations remain of record. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments see page 8, filed March 23, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 8-13, filed March 23, 2022, with respect to the rejections of previous claims 1-8 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


EXAMINER’S AMENDMENT
The Examiner is making an amendment to claims 1, 4, and 7, to remove typographical errors and potential antecedent basis issues, to place the case in condition for allowance. 

1. (currently amended) An in-car cloud VR device, comprising: an in-car mount device installed in a traveling vehicle, the in-car mount device comprising 
a plurality of cameras configured to collect a video around the traveling vehicle through at least one camera, 
a first GPS sensor configured to detect a location of the traveling vehicle, 
a first 6 DoF sensor, and 
a first computing device having a first memory configured to store first applications and one or more first processors coupled to the first memory, the first applications comprising a GIS and navigation application configured to acquire a GIS information around the traveling vehicle from the plurality of cameras, the first GPS sensor, and the first 6 Dof sensor; 
a head-mount device installed in a VR device applied to a user, the head-mount device comprising 
a second GPS sensor, and 
a second 6 Dof sensor configured to acquire a movement information of the user in the traveling vehicle, 
a display, 
a second computing device having a second memory configured to store second applications and one or more second processors coupled to the second memory, the second applications comprising a local application configured to 
receive the GIS information from the GIS and navigation application, reprocess the received GIS information, and then transmit the reprocessed GIS information to the display,
receive the video from the plurality of cameras, and 
receive data information from the second GPS sensor and the second 6 Dof sensor, reprocess the received data information, and transmit the reprocessed data information to the display; and 
a cloud VR server comprising a third computing device having a third memory configured to store third applications and one or more third processors coupled to the third memory, the third applications comprising a remote application configured to 
receive the GIS information, the video, and the data information from the local application, 
determine a first 
performing image rendering of the first FOV video, 
determine a second FOV video based on the image rendering of the first FOV video, and 
transmit the second FOV video to the display via the local application.

2. (previously presented) The in-car cloud VR device of claim 1, wherein the GIS and navigation application is configured to match a GPS signal acquired from the GPS sensor with GIS coordinates defined on a digital map and then acquire the GIS information.

3. (previously presented) The in-car cloud VR device of claim 1, wherein the local application is configured to receive a video from the plurality of cameras, divide the video into a plurality of frames, identify at least one dynamic object by image analysis for each frame, and acquire object information on the at least one dynamic object from a previously constructed object DB.

4. (currently amended) The in-car cloud VR device of claim 1, wherein the second 6 Dof sensor is a gyro sensor, 
wherein the local application is configured to measure head movement associated with a user's head through the gyro sensor, and generate head coordinate data on the head movement to determine a user's gaze direction.

5. (previously presented) The in-car cloud VR device of claim 1, wherein the first FOV video includes a stereoscopic video of a 360° field of view centered on a location of the traveling vehicle based on the GIS information.

6. (previously presented) The in-car cloud VR device of claim 5, wherein the remote application is configured to determine the second FOV video according to a gaze direction corresponding to a user's head movement, and perform Foveated Rendering on the first FOV video when the gaze direction is maintained for a predetermined time or longer to increase a resolution of an actual field of view expressed by the second FOV video.

7. (currently amended) The in-car cloud VR device of claim 1, wherein the third computing device includes: 
an FOV determination module configured to receive information on the movement of the traveling vehicle and the user to determine first FOV video according to the location of the vehicle and the user's gaze direction; 
a gaze video capture module configured to capture a gaze video for the first FOV video; and 
a video encoding module configured to encode the gaze video to generate stereoscopic video expressed to the user.

8. (canceled)

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to the telephone interview with Hyun Yong Lee on May 12, 2022.

Allowable Subject Matter

Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “a cloud VR server comprising a third computing device having a third memory configured to store third applications and one or more third processors coupled to the third memory, the third applications comprising a remote application configured to receive the GIS information, the video, and the data information from the local application, determine a first filed field of view (FOV) video based on the received the GIS information, the video, and the data information, performing image rendering of the first FOV video, determine a second FOV video based on the image rendering of the first FOV video, and transmit the second FOV video to the display via the local application” as the references only teach the use of object detection and virtual vehicle display via augmented reality in which point of interest information can cause display adjustment via comparison with POI information of an object, however the references fail to disclose all 3 structural elements regarding a vehicle mount device, HMD, and cloud VR server for responding to travel conditions to provide a realistic video to a user in real-time via field of view determinations to render the video in conjunction with the remaining limitations of claim 1. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 2-7, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0097860 A1 – Reference is of particular relevance to the application as it discloses a method for in-vehicle dynamic virtual reality includes receiving vehicle data from one or more vehicle systems of a vehicle, wherein the vehicle data includes vehicle dynamics data and receiving user data from a virtual reality device.
US 2020/0316462 A1– Reference is of particular relevance to the application as it discloses a system for displaying a mobile device screen comprising a head mounted display for displaying a first content to a user, a video camera mounted on the head mounted display operable to capture a video image of a scene in front of the user, a region detection processor operable to detect a region of the captured video image comprising a mobile device screen, and an image processor operable to replace a corresponding region of the displayed first content in the head mounted display with the detected region of the captured video image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619